60 F.3d 820NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gary ALLEN, Sr., Plaintiff--Appellant,v.Barbara A. MORGAN, Solicitor, Aiken County;  County ofAiken;  Billy Parker, Sheriff of Edgefield County;  Countyof Edgefield;  T.E. Arrington, Highway Patrolman;  State ofSouth Carolina, Defendants--Appellees.
No. 95-6274.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 11, 1995.

Gary Allen, Sr., appellant pro se.  Joseph Crouch Coleman, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Allen v. Morgan, No. CA-94-401-1-21AJ (D.S.C. Jan. 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Because the district court granted Appellant's motion for extension of time to appeal, and because this court does not have jurisdiction to grant such a motion, we deny Appellant's motion for extension of the appeal period filed in this court.  We also deny Appellant's request for discovery, as such a motion may only be filed in the district court.  We have reviewed the entire record for possible grounds for appeal;  none exist